FILED 
                                                 United States Court of Appeals 
                               PUBLISH                    Tenth Circuit 
                                                                  
                   UNITED STATES COURT OF APPEALS         July 3, 2017 
                                                                  
                            TENTH CIRCUIT            Elisabeth A. Shumaker 
                                                          Clerk of Court 


    PHILLIP D. KLINE,

              Plaintiff - Appellant,

    v.

    HONORABLE DANIEL BILES,
    HONORABLE NANCY L. MORTIZ,
    HONORABLE HENRY W. GREEN,
    JR., HONORABLE KAREN M.                        No. 16-3357
    ARNOLD-BURGER, HONORABLE
    EDWARD E. BOUKER,
    HONORABLE BRUCE T.
    GATTERMAN, HONORABLE
    MICHAEL J.
    MALONE, HONORABLE LAWTON
    R. NUSS, HONORABLE CAROL A.
    BEIER, HONORABLE MARLA J.
    LUCKERT, HONORABLE LEE A.
    JOHNSON, HONORABLE ERIC S.
    ROSEN, HONORABLE CALEB
    STEGALL, CAROL GREEN, AND
    STANTON A. HAZLETT,

              Defendants - Appellees,




 
 



                                        Appeal from the United States District Court
                                                 for the District of Kansas
                                             (D.C. No. 2:15-CV-09335-DGK)


Submitted on the briefs:

Richard J. Peckham, Attorney at Law, Andover, Kansas; Thomas W. Condit,
Attorney at Law, Cincinnati, Ohio, for Plaintiff-Appellant.

Samuel A. Green, of Fisher, Patterson, Sayler & Smith, LLP, Topeka, Kansas, for
Defendants-Appellees, except Stanton A. Hazlett.

Bryan C. Clark and Dwight R. Carswell, Assistant Solicitor Generals, Topeka,
Kansas, for Defendant-Appellee Stanton A. Hazlett.


Before GRUENDER, BENTON, and KELLY, Circuit Judges. **



PER CURIAM.

              Phillip D. Kline was suspended indefinitely from the practice of law in Kansas.

He sued those involved for violating his constitutional rights. The district court



                                                            
              
                   After
              examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
               
              **
                    The
            Honorable Raymond W. Gruender, The Honorable Duane Benton,
and The Honorable Jane Kelly, Circuit Judges, United States Court of Appeals for
the Eighth Circuit, sitting by designation.

                                                               2
 
dismissed the complaint for lack of subject matter jurisdiction. He appeals. Having

jurisdiction under 28 U.S.C. § 1291, this court affirms.



                                                               I.1

              In 2010, the Kansas Disciplinary Administrator filed a formal complaint against

Kline for violations of the Kansas Rules of Professional Conduct (KRPC). A panel held

a disciplinary hearing in two phases from February to July 2011. In October, it released a

185-page report finding multiple violations of the KRPC. It recommended an indefinite

suspension from the practice of law. Kline filed exceptions to the report. The case went

to the Kansas Supreme Court.

              In May 2012, Kline moved to recuse five justices based on participation in earlier

cases involving him. He argued recusal would “not hinder [his] appeal from being

heard” because “the Supreme Court may assign a judge of the court of the appeals or a

district judge to serve temporarily on the supreme court.” See Kan. Const. art. III, §6(f)

(“The supreme court may assign a district court judge to serve temporarily on the

supreme court.”); K.S.A. § 20-3002(c) (“The supreme court may assign a judge of the

court of appeals to serve temporarily on the supreme court.”). The five justices

voluntarily recused.




                                                            
              1
                This statement of facts is based on the district court’s order of dismissal. 
                                                      3
 
       Justice Daniel Biles–the most senior justice remaining–appointed court of

appeals judges Henry W. Green, Jr. and Karen M. Arnold-Burger and district court

judges Edward L. Bouker, Bruce T. Gatterman, and Michael J. Malone to “serve

temporarily on the Supreme Court to participate in the hearing and decision of” Kline’s

case. See Kansas Supreme Court Internal Operating Procedures, Part I (“The Chief

Justice is the presiding officer of the Supreme Court of Kansas. If the Chief Justice is

absent or unable to act, the justice who is next senior in continuous term of service on the

court shall preside.”).

       In November 2012, Kline argued his case before the Kansas Supreme Court. In

October 2013, the court found “clear and convincing evidence that Kline committed 11

KRPC violations.” It ordered indefinite suspension. The court later denied Kline’s

motion for rehearing or modification, alleging factual and legal errors.

       In February 2014, Kline moved to vacate or dismiss the judgment, claiming the

court was unlawfully composed because Justice Biles lacked authority to appoint

replacement judges. The Clerk of the Kansas Appellate Courts did not docket the motion

because the case was closed. In March, Kline petitioned for certiorari in the United

States Supreme Court, alleging due process and free speech violations. The Supreme

Court denied the petition. Kline v. Kansas Disciplinary Administrator, 134 S. Ct. 1950

(2014).



                                             4
 
       In October 2015, Kline sued in federal district court, asserting ten counts for

declaratory and injunctive relief under 42 U.S.C. § 1983. Counts one through nine attack

the Kansas Supreme Court’s decision. Count ten is a “prospective challenge” to the

“unconstitutionally vague” Kansas Supreme Court Rule 219. The district court dismissed

count three as a non-justiciable political question. It dismissed the other nine counts for

lack of subject matter jurisdiction under the Rooker-Feldman doctrine. Kline appeals the

dismissal of claims under Rooker-Feldman.



                                             II.

       This court reviews de novo a dismissal for lack of subject matter jurisdiction. See

Trackwell v. United States Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007). “Federal courts

are courts of limited jurisdiction. They possess only that power authorized by

Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994). “It is to be presumed that a cause lies outside this limited jurisdiction, and the

burden of establishing the contrary rests upon the party asserting jurisdiction.” Id.

(citation omitted).

       “[U]nder what has come to be known as the Rooker-Feldman doctrine, lower

federal courts are precluded from exercising appellate jurisdiction over final state-court

judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006). This preclusion applies to

“claims actually decided by a state court, and claims inextricably intertwined with a prior

                                              5
 
state-court judgment.” Tal v. Hogan, 453 F.3d 1244, 1256 (10th Cir. 2006). “Thus, the

Rooker-Feldman doctrine prevents ‘a party losing in state court . . . from seeking what in

substance would be appellate review of [a] state judgment in a United States district

court, based on the losing party’s claim that the state judgment itself violates the loser’s

federal rights.” Id., quoting Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994)

(alterations in original). “The essential point is that barred claims are those ‘complaining

of injuries caused by state-court judgments.’” Campbell v. City of Spencer, 682 F.3d
1278, 1283 (10th Cir. 2012), quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005).

                                             A.

       The district court dismissed nine counts because “the Rooker-Feldman doctrine

precludes . . . exercising subject matter jurisdiction over them.” Noting that Kline’s case

was a “textbook example of how the doctrine applies,” the district court said:

       The facts of this case are analogous to those in District of Columbia Court
       of Appeals v. Feldman, 460 U.S. 462 (1983), one of the seminal cases
       giving rise to the doctrine. In Feldman, two law school graduates asked the
       District of Columbia Court of Appeals (“D.C. Court of Appeals”), which
       governs admission to the District of Columbia bar, to grant them a waiver
       from a rule requiring bar applicants to have graduated from an accredited
       law school. Id. at 464, 466. The D.C. Court of Appeals denied their
       petitions, and the applicants sued the court and its individual judges in
       federal district court alleging a violation of their Fifth Amendment right to
       due process. Id. at 468, 468 n.2, 472, 474 n.10. The district court
       dismissed both cases on the grounds that it lacked subject matter
       jurisdiction. Id. at 470, 473. The Supreme Court upheld the dismissals,
       concluding the plaintiffs’ claims that their Constitutional rights had been

                                              6
 
         violated were “inextricably intertwined” with the D.C. Court of Appeals’
         decisions denying their petitions. Id. at 486-87. It noted:

                United States District Courts...have subject matter jurisdiction
                over general challenges to state bar rules, promulgated by
                state courts in non-judicial proceedings, which do not require
                review of a final state court judgment in a particular case.
                They do not have jurisdiction, however, over challenges to
                state court decisions in particular cases arising out of judicial
                proceedings even if those challenges allege that the state
                court’s action was unconstitutional. Review of those
                decisions may be had only in this Court.


         Id. at 486 (emphasis added). The Supreme Court explained that,

                Orders of a state court relating to the admission, discipline,
                and disbarment of members of its bar may be reviewed only
                by the Supreme Court of the United States on certiorari to the
                state court, and not by means of an original action in a lower
                federal court. The rule serves substantial policy interests
                arising from the historic relationship between state judicial
                systems and the members of their respective bars, and
                between the state and federal judicial systems.

         Id. at 482 n.16 (emphasis added) (internal quotation omitted).

Kline v. Biles, No. 2:15-CV-09335-DGK, 2016 WL 6680940, at **4-5 (D. Kan. Nov. 14,

2016).

         The district court also recognized: “Every federal appeals court has held that the

Rooker-Feldman doctrine precludes an attorney from challenging the result of his or her

state disciplinary hearing in a lower federal court, including attacking the process leading

to the decision.” Id. at *5, citing Smith v. Bender, 350 Fed. Appx. 190, 193-94 (10th Cir.

2009) (holding that Rocker-Feldman barred an unsuccessful state bar applicant from
                                               7
 
relitigating the refusal of Colorado Supreme Court Justices to recuse from his appeal).

This case is no exception. Almost all of Kline’s claims—that he was injured by the

Kansas Supreme Court’s allegedly wrongful judgment—fall squarely within the Rooker-

Feldman doctrine.

       Kline asserts the doctrine does not foreclose his claims because: (1) he is not

seeking appellate review of the disciplinary judgment; (2) his claims are not “inextricably

intertwined” with the disciplinary judgment; and (3) the judgment is “void on its face.”

The district court carefully analyzed each of these arguments. This court adopts the

thorough and well-reasoned analysis as it pertains to counts one, two, and four through

nine. The district court properly ruled it lacked jurisdiction over these counts.

                                              B.

       The district court ruled the Rooker-Feldman doctrine required dismissal of count

ten. But count ten does not challenge the indefinite suspension; rather it seeks

clarification of standards for reinstatement generally. Rooker-Feldman does not justify

dismissal of count ten because it does not apply “when the relief sought by the plaintiffs

would not reverse or ‘undo’ the state-court judgment.” See Mo’s Express, LLC v. Sopkin,

441 F.3d 1229, 1237 (10th Cir. 2006).

       Still, the district court did not err in dismissing count ten because it does not

present a justiciable case or controversy. See Brady v. UBS Fin. Servs., Inc., 538 F.3d
1319, 1327 (10th Cir. 2008) (stating that this court may affirm for any reason supported

                                              8
 
by the record, even if the reason was not relied on by the district court). “Article III of

the United States Constitution limits the jurisdiction of federal courts to the adjudication

of ‘Cases’ or ‘Controversies.’” Jordan v. Sosa, 654 F.3d 1012, 1019 (10th Cir. 2011),

quoting U.S. Const. art. III, § 2, cl. 1. “[T]he controversy must be real and substantial,

admitting of specific relief through a decree of conclusive character, as distinguished

from an opinion advising what the law would be upon a hypothetical set of facts.” Id. at

1026 (internal quotation marks and alterations omitted).

       In count ten, Kline asserts concern about the Kansas Supreme Court’s

interpretation of Disciplinary Rule 219— “Reinstatement” —based on the court’s “free-

wheeling application” of KRPC 8.4—“Maintaining the Integrity of the Profession:

Misconduct.” Kline alleges that Rule 219 “can mean anything” and “provides no

standards for Mr. Kline’s behavior during the period of suspension, provides no standard

for evaluating petitions for readmission, and therefore leaves decision-makers with

unbridled discretion to grant or deny Mr. Kline’s (or anyone’s) petition for arbitrary

reasons.” But the Supreme Court’s decision in Kline’s disciplinary case does not

interpret Rule 219. The rule would apply only to petitions for reinstatement. His claim is

thus based on hypothetical future events, “far too speculative to support a claim for

declaratory relief.” See Columbian Fin. Corp. v. BancInsure, Inc., 650 F.3d 1372, 1376

(10th Cir. 2011) (“It is not the role of federal courts to resolve abstract issues of law.”).

The district court did not err in dismissing count ten.

                                               9
 
    The judgment is affirmed.




                                10